DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/673,925 filed in which claims 21-39 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 30 and 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 11-17 of U.S. Patent No. 11,265,819 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17/673,925
Patent 11,265,819 B2
Claim 21
Claim 1
Claim 31
Claim 11
Claims 22 and 32
Claims 2 and 12
Claims 23 and 33
Claims 3 and 13
Claims 24 and 34
Claims 4 and 14
Claims 25 and 35
Claims 5 and 15
Claims 26 and 36
Claims 6 and 16
Claims 27 and 37
Claims 7 and 17
Claim 30
Claim 10


Claims 21-27, 30 and 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 11, 12 and 19 of U.S. Patent No. 10,873,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17/673,925
Patent 10,873,911 B2
Claim 21
Claim 1
Claim 31
Claim 11
Claims 22 and 32
Claims 1 and 11
Claims 23 and 33
Claims 1 and 11
Claims 24 and 34
Claims 1 and 11
Claims 25 and 35
Claims 2 and 12
Claims 26 and 36
Claims 9 and 19
Claims 27 and 37
Claims 1 and 11
Claim 30
Claim 8




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-31 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2015/0071222 A1) in view of Kakishima et al (US 2015/0282102 A1).

Regarding claim 21, Ahn teaches a method comprising: 
receiving, by a wireless device, a grant (Ahn: [0044], [0080] grant scheduling uplink transmissions) indicating radio resources for a first transmission on a first uplink channel via a first cell, wherein the radio resources overlap in time with a second transmission on a second uplink channel via a second cell (Ahn: Fig. 7; [0097], [0107]-[0109], [0151] simultaneous uplink transmissions in first serving cell and second serving cell); 
adjusting, based on a power priority of the second transmission, a transmission power of one of the one of the first transmission or the second transmission (Ahn: Fig. 7, [0153]-[0155], PRACH on the first serving cell being a secondary cell; PUSCH on the second serving cell being a primary cell), wherein the power priority of the second transmission is: 
and lower than the power priority of the first transmission based on the second cell being a secondary cell and transmitting the first transmission via the radio resources (Ahn: Fig. 7, [0153]-[0155], PRACH on the first serving cell being a secondary cell; PUSCH on the second serving cell being a primary cell; power of PRACH reduced/adjusted).
Ahn does not explicitly disclose wherein the power priority of the second transmission is higher than a power priority of the first transmission based on the second cell being a primary cell.
Kakishima teaches wherein the power priority of the second transmission is higher than a power priority of the first transmission based on the second cell being a primary cell (Kakishima: [0040]; [0095], PRACH power priority is higher than PUSCH in primary cell).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ahn wherein the power priority of the second transmission is higher than a power priority of the first transmission based on the second cell being a primary cell as disclosed by Kakishima to provide a system for power scaling in multi cells uplink transmission (Kakishima: Abstract).

Regarding claim 31, Ahn teaches a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, by a wireless device, a grant (Ahn: [0044], [0080] grant scheduling uplink transmissions) indicating radio resources for a first transmission on a first uplink channel via a first cell, wherein the radio resources overlap in time with a second transmission on a second uplink channel via a second cell (Ahn: Fig. 7; [0097], [0107]-[0109], [0151] simultaneous uplink transmissions in first serving cell and second serving cell); 
adjust, based on a power priority of the second transmission, a transmission power of one of the one of the first transmission or the second transmission (Ahn: Fig. 7, [0153]-[0155], PRACH on the first serving cell being a secondary cell; PUSCH on the second serving cell being a primary cell), wherein the power priority of the second transmission is: 
and lower than the power priority of the first transmission based on the second cell being a secondary cell and a transmitter configured to transmit the first transmission via the radio resources (Ahn: Fig. 7, [0153]-[0155], PRACH on the first serving cell being a secondary cell; PUSCH on the second serving cell being a primary cell; power of PRACH reduced/adjusted).
Ahn does not explicitly disclose wherein the power priority of the second transmission is higher than a power priority of the first transmission based on the second cell being a primary cell.
Kakishima teaches wherein the power priority of the second transmission is higher than a power priority of the first transmission based on the second cell being a primary cell (Kakishima: [0040]; [0095], PRACH power priority is higher than PUSCH in primary cell).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ahn wherein the power priority of the second transmission is higher than a power priority of the first transmission based on the second cell being a primary cell as disclosed by Kakishima to provide a system for power scaling in multi cells uplink transmission (Kakishima: Abstract).

Regarding claims 24 and 34, Ahn teaches wherein the adjusting is in response to a calculated total transmission power being above a value (Ahn: [0152]-[0153]).  

Regarding claims 25 and 35, Ahn teaches wherein the calculated total transmission power is a sum of calculated power levels of a plurality of signals (Ahn: [0152]-[0153]). 
 
Regarding claims 26 and 36, Ahn teaches wherein the first transmission is transmitted via a physical uplink shared channel (Ahn: [0152]-[0153]).    

Regarding claims 27 and 37, Ahn teaches wherein the second transmission is transmitted via a physical random access channel (Ahn: [0152]-[0153]).   

Regarding claims 28 and 38, Ahn teaches wherein the first transmission includes data from multiple logical channels with different priorities, the power priority of the first transmission is the priority of data with the highest priority (Ahn: [0152], [0113]-[0120], PUSCH on primary cell with highest priority; other uplink transmission are PUCCH and SRS).
  
Regarding claims 29 and 39, Ahn teaches wherein at least one of the first transmission and the second transmission are transmitted on a physical uplink control channel or a physical uplink shared channel (Ahn: [0152]-[0153]).  

Regarding claim 30, Ahn teaches wherein an adjusted transmission power of the preamble is smaller than a calculated power of the preamble (Ahn: [0152]-[0153]).  

Claims 22, 23, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2015/0071222 A1) in view of Kakishima et al (US 2015/0282102 A1) in further view of Lohr et al (US 2012/0057547 A1).

Regarding claims 22 and 32, Ahn in view of Kakishima does not explicitly disclose but Lohr teaches receiving one or more messages comprising configuration parameters for a plurality of logical channels comprising a first logical channel, wherein the configuration parameters indicate: a first logical channel priority for the first logical channel; and a mapping of the first logical channel to one or more transmission durations (Lohr: Fig. 9; [0173]-[0176] multiplexing data from logical channels into transport blocks).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ahn in view of Kakishima by receiving one or more messages comprising configuration parameters for a plurality of logical channels comprising a first logical channel, wherein the configuration parameters indicate: a first logical channel priority for the first logical channel; and a mapping of the first logical channel to one or more transmission durations as disclosed by Lohr to provide a system for logical channels prioritization (Lohr: Abstract). 

Regarding claims 23 and 33, Ahn in view of Kakishima and Lohr teaches multiplexing data from the first logical channel into a transport block of the first transmission (Lohr: Fig. 9; [0173]-[0176] multiplexing data from logical channels into transport blocks).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478